Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-1-2007

USA v. Ratliff
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-4550




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"USA v. Ratliff " (2007). 2007 Decisions. Paper 276.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/276


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ____________

                                     No. 06-4550
                                    ____________

                          UNITED STATES OF AMERICA

                                                 Appellee

                                           v.

                               FREDERICK RATLIFF

                                               Appellant
                                    ____________

                      On Appeal from United States District Court
                        for the Middle District of Pennsylvania
                             District Court No.: 05-cr-0463
                        District Judge: Honorable Yvette Kane
                                     ____________

                      Submitted Under Third Circuit LAR 34.1(a)
                                  October 25, 2007

         Before: SLOVITER, CHAGARES and HARDIMAN, Circuit Judges.

                              (Filed: November 1, 2007 )
                                    ____________

                             OPINION OF THE COURT
                                  ____________

HARDIMAN, Circuit Judge.

      A grand jury indicted Appellant Frederick Ratliff on two counts of sexual

exploitation of minors in violation of 18 U.S.C. §§ 2252A(a)(2)(B) and 2252A(a)(5)(B).
In full satisfaction of the original charges, Ratliff signed a plea agreement and pleaded

guilty to a superseding information charging him with receipt of obscene material in

commerce through an interactive computer service, in violation of 18 U.S.C. § 1462,

which carries a statutory maximum penalty of five years imprisonment.

       The presentence investigation report (PSR) calculated Ratliff’s adjusted Guidelines

range at 121 to 151 months imprisonment, but Guideline § 5G1.1(a) provides for

application of the statutory maximum, in this case 60 months, when it is lower. As part of

his written objections to the PSR, Ratliff argued that he should receive a downward

departure based on extraordinary post-offense rehabilitation, which we recognized as a

permissible ground for departure in United States v. Sally, 116 F.3d 76, 80 (3d Cir. 1997).

During the sentencing proceeding, Ratliff testified and called witnesses in support of his

argument. After hearing the testimony, the District Court adopted the PSR without

change, declined to depart downward from the advisory Guidelines sentence, and

sentenced Ratliff to 60 months imprisonment.

       Ratliff appeals his sentence on two grounds: the District Court (1) failed to

“formally rule on” Ratliff’s motion for a downward departure, United States v. Gunter,

462 F.3d 237, 247 (3d Cir. 2006) (internal brackets omitted); and (2) failed to give

“meaningful consideration to the [18 U.S.C.] § 3553(a) factors,” United States v. Cooper,

437 F.3d 324, 329 (3d Cir. 2006). We have jurisdiction under 28 U.S.C. § 1291 and 18

U.S.C. § 3742(a).



                                             2
       We reject the first assignment of error because the District Court expressly

acknowledged on the record that Ratliff was “asking that the Court would consider a

downward departure or a variance . . . based on the defendant’s extraordinary efforts at

rehabilitation.” The District Court went on to conclude that the “Guideline sentence is

appropriate in this case” after listening to the testimony and argument of counsel.

Although the exact words “I deny the defendant’s motion to depart downward” would

have made for a clearer record, our holding in Gunter does not require them. See United

States v. Jackson, 467 F.3d 834, 839-40 (3d Cir. 2006) (inferring that departure motion

was denied despite absence of explicit ruling to that effect); see also United States v.

Dragon, 471 F.3d 501, 506 (3d Cir. 2006) (“we will not elevate form over substance”).

Here, the District Court’s imposition of the Guidelines sentence following its express

recognition of its authority to depart therefrom is ample evidence that the District Court

denied Ratliff’s motion for downward departure.

       We also reject Ratliff’s second argument because the District Court provided a

sufficient explanation for its sentence. In Cooper, we held that “[t]he court need not

discuss every argument made by a litigant if an argument is clearly without merit.” 437

F.3d at 329. Here, even assuming that it had any merit, the only argument Ratliff made to

warrant a downward variance under § 3553(a) is that he engaged in exceptional post-

offense rehabilitative efforts. In discussing this argument, the District Court stated: “I’m

giving the defendant credit for acceptance of responsibility, although I have expressed

some reservations about whether or not he’s come clean with respect to how the images

                                              3
came to be on his computer. I think he is legally entitled to that credit.” Indeed, Ratliff

received credit for acceptance of responsibility in the form of a three-level reduction from

his adjusted offense level pursuant to Guidelines § 3E1.1. But the District Court declined

to vary downward from the Guidelines sentence by stating: “There might be . . . a

marginal acceptance of responsibility that would warrant the defendant getting that credit,

but I think for me to even seriously consider what you’re asking here, I need to be

completely confident that the defendant has owned up to his behavior here.” Therefore,

in reaching its ultimate conclusion that the “Guideline sentence is appropriate in this

case,” the District Court gave meaningful consideration to the argument for downward

variance advanced by Ratliff.

       Moreover, even with respect to § 3553(a) factors under which Ratliff made no

argument for downward variance, the District Court stated:

       I’ve considered the factors set forth in 3553(a), especially looking at the
       defendant’s age, his health, his background, including his history of
       childhood abuse, his mental health, his rehabilitative efforts, the need for
       punishment, for rehabilitation, and for a sentence that would reflect the
       seriousness of his conduct and suggest some balance of all of the sentencing
       goals.

Although an ideal explanation by the District Court would tie each of these considerations

to specific facts of record, the explanation given satisfies what the law requires. See

Cooper, 437 F.3d at 329 (“[n]or must a court discuss and make findings as to each of the

§ 3553(a) factors if the record makes clear the court took the factors into account in

sentencing”).


                                              4
       Ratliff does not argue that the District Court improperly calculated his adjusted

Guidelines range (121 to 151 months) or ultimate Guidelines sentence (60 months), or

that the sentence imposed was substantively unreasonable. Having concluded that

Ratliff’s arguments are without merit, we will affirm the judgment of the District Court.




                                             5